Citation Nr: 0027897	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-32 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1942 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in July 
1998, but was remanded for further development.  The 
requested development has been completed, and as the decision 
has remained unfavorable to the veteran, his appeal has been 
returned to the Board for further review.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of 
symptomatology that results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, panic 
attacks, chronic sleep impairment and memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 30 percent evaluation assigned 
to his service connected PTSD is inadequate to reflect the 
current level of severity that results from this disability.

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

A review of the record indicates that entitlement to service 
connection for PTSD was initially established in a September 
1997 rating decision.  A 30 percent evaluation was assigned 
for this disability effective from May 1997, which currently 
remains in effect.  The veteran submitted a notice of 
disagreement with the 30 percent evaluation in October 1997, 
which resulted in the current appeal.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

The evidence for consideration includes the findings of a 
September 1997 VA PTSD examination.  The history of the 
veteran's military service was noted, and his stressor 
incident was described.  The veteran's subjective complaints 
included frequent attacks of anxiety, sometimes to the point 
of panic attacks.  He also had periods of depression, 
especially when there was a sudden loud noise which reminded 
him of the explosion aboard his ship.  He would then have 
flashbacks and think of the men who died that day.  On 
examination, the veteran was alert, cooperative, and pleasant 
during the interview.  He was oriented.  The veteran 
exhibited evidence of anxiety and severe tremulousness, 
especially when relating the stressful incidents.  The 
veteran had crying spells on two occasions when he discussed 
the men who were killed aboard his ship.  He had very good 
insight into his problems.  Intellectual functioning was 
adequate.  He denied suicidal and homicidal ideations.  The 
diagnosis was PTSD.  The score on the Global Assessment of 
Functioning (GAF) scale was 51 to 60.  

The veteran underwent an additional VA PTSD examination in 
November 1999.  He presented his problem to the examiner as 
being very nervous since his ship blew up in World War II, 
and he reported memory loss and panic attacks as a result of 
this incident.  The veteran reported that his problems began 
after the explosion in service, and that he experienced 
frequent intrusive thoughts and nightmares related to this 
trauma.  He drank alcohol when he was younger, but he no 
longer drank.  On mental status examination, the veteran's 
personal hygiene was good.  Rapport was easily established, 
and no unusual behaviors were noted.  The veteran was 
oriented to person, place, time, and situation.  Attention 
and concentration skills were intact, and his abstraction 
skills were not impaired.  Judgment was grossly intact, and 
no impairment of memory was exhibited.  The veteran's thought 
process was not reflective of loose associations or other 
abnormalities.  His speech was within normal limits, and was 
relevant and coherent.  Thought content was negative for 
hallucinations or delusions.  His affect was appropriate and 
not labile, and his mood was normal.  Signs of anxiety were 
not noted, and the veteran denied any signs of depression.  
The veteran did report symptoms associated with PTSD, and 
said that his sleep was significantly disrupted by nightmares 
of traumatic experiences.  He was able to get approximately 
eight hours of sleep each night.  The veteran said that his 
daily thoughts were often interrupted by thoughts of his 
unpleasant experiences, and he avoided things that were 
likely to remind him of the traumatic events in his life.  
The veteran denied current and past suicidal ideation.  He 
had fair insight, and was not undergoing any current 
treatment for his PTSD.  

The examiner indicated that the veteran was suffering from 
chronic PTSD.  There were daily intrusive thoughts of the 
stressor in service, and he had nightmares of this event 
approximately twice a week.  He reported attempts to avoid 
reminders of his stressor, difficulty in falling asleep, 
difficulty in concentrating, and periods of irritability.  
The veteran was able to perform self care and converse.  He 
reported depressed moods, periods of excessive anxiety, and 
memory loss.  There were occasional panic attacks, and he had 
experienced as many as three in one week on one occasion 
approximately two years ago.  The veteran said he could be 
suspicious of others, but he related appropriately.  He did 
not report chronic sleep impairment, and there was no 
flattened affect, circumstantial speech, difficulty in 
understanding complex commands, impaired judgment, or 
impaired thinking.  He did not describe difficulty in 
maintaining effective work and social relationships.  His GAF 
score was 60, which reflected moderate PTSD symptoms.  He was 
not undergoing any treatment for his PTSD.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
evaluation in excess of 30 percent is merited for the 
veteran's PTSD.  When the symptoms that are required in order 
to receive an increase in evaluation to 50 percent are 
reviewed, the November 1999 VA examination specifically noted 
that the veteran did not have a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
judgment, impaired abstract thinking, or difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran did report as many as three panic 
attacks in a single week, but this was on a single occasion 
two years before the current examination.  He also complained 
of memory impairment, but this was not confirmed on 
examination.  The September 1997 VA examination contained 
similar findings.  The symptoms displayed or reported at the 
September 1997 and November 1999 VA examinations included 
sleep impairment, anxiety, suspiciousness, panic attacks that 
usually occurred weekly or less often, and some depression.  
These symptoms more nearly resemble those required for the 30 
percent evaluation currently in effect.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Finally, the Board notes that the GAF scores assigned in 
September 1997 and November 1999 are similar.  The score was 
from 51 to 60 in September 1997, and 60 in November 1999.  
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 51-60 indicates moderate symptoms, or moderate 
difficulty in social, occupational or school functioning.  
(Ibid.).  While this can contemplate symptoms such as a flat 
affect, circumstantial speech, or occasional panic attacks, 
only the panic attacks have been shown on the examinations.  
Therefore, these scores more nearly resemble the 
symptomatology required for a 30 percent evaluation.  As the 
veteran's PTSD has been consistently productive since May 
1997 of symptomatology that results in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, the 30 percent evaluation currently in effect is 
continued.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
Fenderson, supra.  

An extraschedular evaluation is available by regulation if 
the manifestations of the PTSD present such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1) (1999).  An exceptional case includes 
such factors as "marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the PTSD, nor marked functional impairment from 
an industrial standpoint.  Accordingly, no additional action 
is required under 38 C.F.R. § 3.321(b)(1) (1999).  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.  



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

 

